IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,301-02


FELTON GRAY, Relator

v.

 2ND DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. C-2-008053-0929056-A

FROM TARRANT COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas
corpus in the 2nd District Court of Tarrant County, that more than 35 days have elapsed, and that
the application  has not yet been forwarded to this Court. Relator contends that the district
court entered an order designating issues on March 19, 2007.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the
2nd District Court of Tarrant County, is ordered to file a response with this Court by having the
District Clerk submit the record on such habeas corpus application or by setting out the
reasons that no findings have been made since the order designating issues was entered.  This
application for leave to file a writ of mandamus will be held in abeyance until the respondent
has submitted the appropriate response.  Such response shall be submitted within 30 days of
the date of this order.

Filed: November 14, 2007
Do not publish